DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/30/2021 has been entered. Applicant has amended claims 1-4, and 11-16. Claims 17-20 have been added. No claims have been canceled. Claims 1-20 are currently pending in the instant application. Applicant’s amendments have overcome each and every claim and drawing objection and antecedent basis based 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/30/2021.
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
Regarding the birefringent material…
	Applicant argues that Galstain does not teach the birefringent material having anything other than a single polarization direction, and that the combination of Murata with Galstain would destroy the functionality of the birefringent material of Galstain. Examiner argues that Murata does teach the birefringent material limitation see in claim 1. Fig. 11 shows “depolarizer 8”, and para [0046] discloses that “the depolarizer 8 includes a birefringent layer made of a birefringent material exhibiting birefringence”. The birefringent material of Murata also has concentric rings, seen as “first region 31 & second region 32” in Fig. 11. Also, Murata teaches in paragraph [0080] that “the light transmitted through the regions 31 and 32 of the depolarizing element 8 is reflected They are linearly polarized lights which are orthogonal to each other as 
	Examiner also argues that though not relied on for the purposes of rejection, primary reference Galstain does teach this limitation. Galstain teaches in paragraph [0044], and in Fig. 2, of “positioning each TLCL 130 a and 130 b of the pair such that each TLCL acts on a different orthogonal polarization of the light in order to render the probe 206 independent of the polarization of the incident light”. Galstian further explains that the birefringent material on the left has an orientation perpendicular to the orientation of the birefringent material on the right (paragraph [0044] - “the LCs of the leftmost TLCL 130 a have an orientation (through the page) perpendicular to an orientation of the LCs of the rightmost TLCL 130 b”). 
	Applicant’s arguments, see pages 9-13, filed 07/30/2021, with respect to the rejection(s) of claim 15 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment to claim 15.
	The examiner notes that Atif (US20120281081), teaches the limitation regarding the birefringent device. Atif teaches of an optical system for processing an image of a scene using a 
	In addition Kiedrowski (US2018/0024347) and Takasugi (JPH11183809A) in combination teach the limitation in claim 15 regarding the first being a larger endoscope (see more detail in current 103 rejection below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the desired depth of field extension" in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will interpret claim 18 as "a desired depth of field extension".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”) in view of WO 2007105767 A1to Murata et al. (hereinafter "Murata").
Regarding claim 1, Galstian discloses in Fig. 1A an imaging device for use with an endoscope (Fig. 1A- tunable optical device or probe 106; [0069]- the tunable optical device can be used in… medical endoscope applications), the imaging device comprising: 
a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light (Fig. 1A- GRIN lens assembly 110; see [0034-0035]); 
([0054]- the light detector 116 is a charge-coupled device (CCD) camera which images the biological brain tissue); 
a birefringent device positioned along an optical path between the endoscope and the image sensor (Fig. 1A- TLCL 130; see[0041]- the liquid crystal (LC) is a birefringent material), 
but Galstian does not expressly teach wherein the birefringent device comprises birefringent material arranged in a plurality of concentric rings, and wherein the birefringent material of each of the concentric rings is configured such that the polarisation directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings; and
an image processor operable to process the captured image to generate an output image
	However, the embodiment of Fig. 5 of Galstian teaches of an image processor operable to process the captured image to generate an output image (Fig. 5- computer 566).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of Fig. 1A of Galstian to include an image processor, as seen in the teaches above in the embodiment of Fig. 5 of Galstian. It would have been advantageous to make the combination in order to communicate with the image sensor to display the images suitably to a user ([0055] of Galstian).
Additionally, in the same field of endeavor, Murata teaches in Fig. 11 of an analogous birefringent device (Fig. 11- depolarizing element 8) wherein the birefringent device comprises birefringent material arranged in a plurality of concentric rings (Fig. 11; [0010]- the depolarization element has a birefringent layer that also has a birefringent material), and wherein the birefringent material of each of the concentric rings is configured such that the (see [0080]- regions 31 and 32 of the depolarizing element 8… are linearly polarized lights which are orthogonal to each other as indicated by arrows 34 and 35 in the figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Galstian to include the birefringent device as seen in the teachings above of Murata. It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
The modified device of Galstian in view of Murata will hereinafter be referred to as modified Galstian. 
Regarding claim 2, modified Galstian teaches the claimed invention as discussed above concerning claim 1, but modified Galstian does not expressly teach wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings.
However, in the same field of endeavor, Murata teaches in Fig. 11 of an analogous birefringent device (Fig. 11- depolarizing element 8) wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings (see [0080] - regions 31 and 32 of the depolarizing element 8… are linearly polarized lights which are orthogonal to each other as indicated by arrows 34 and 35 in the figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of mofified Galstian to include the birefringent device wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings, as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata),  and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Regarding claim 3, modified Galstian teaches the claimed invention as discussed above concerning claim 2, but modified Galstian does not expressly teach wherein the birefringent device comprises a central circular portion which is concentric with each of the concentric rings and which has a diameter such that the central circular portion is within an inner diameter of each of the concentric rings, wherein a birefringent material of the central circular portion is configured such that the polarisation directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings.
However, in the same field of endeavor, Murata teaches in Fig. 15 wherein the birefringent device (Fig. 15- depolarizing element 8) comprises a central circular portion (Fig. 15 – region 41) which is concentric with each of the concentric rings (Fig. 15; [0092]- the depolarizing element 8 has regions concentrically divided into regions 41 to 45) and which has a (Fig. 15), wherein a birefringent material of the central circular portion is configured such that the polarisation directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings (Fig. 15- see [0092]- e directions of the linearly polarized light in the adjacent regions are different by approximately 60 degrees from each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device comprises a central circular portion as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Regarding claim 6, modified Galstian teaches the claimed invention as discussed above concerning claim 1, and Galstian further discloses wherein the birefringent device is positioned along an optical path between the endoscope and the lens arrangement (Fig 1A).
Regarding claim 10, modified Galstian teaches the claimed invention as discussed above concerning claim 1, and Galstian further discloses wherein the endoscope is a medical endoscope  (Fig. 1A- tunable optical device or probe 106; [0069]- the tunable optical device can be used in… medical endoscope applications)
Regarding claim 11, modified Galstian teaches a system comprising an optical device according to claim 1, and Galstian further discloses an endoscope configured to captured light from the scene (Fig. 1A- tunable optical device or probe 106; [0069] - the tunable optical device can be used in… medical endoscope applications) for use by the lens arrangement of the imaging device (Fig. 1A- GRIN lens assembly 110; see [0034-0035]) in forming an image of the scene on the image sensor of the imaging device ([0054]- the light detector 116 is a charge-coupled device (CCD) camera which images the biological brain tissue).
Regarding claim 12,  modified Galstian teaches a birefringent device for use with an imaging device according to claim 1(Fig. 1A- TLCL 130; see[0041]- the liquid crystal (LC) is a birefringent material), the birefringent device being positionable along an optical path between an endoscope (Fig. 1A- tunable optical device or probe 106; [0069]- the tunable optical device can be used in… medical endoscope applications), for capturing light from a scene and an image sensor of the imaging device on which an image of the scene is formed using the captured light ([0054]- the light detector 116 is a charge-coupled device (CCD) camera which images the biological brain tissue), wherein the birefringent device comprises birefringent material (Fig. 1A- TLCL 130; see[0041]- the liquid crystal (LC) is a birefringent material), but modified Galstian does not expressly teach birefringent device comprises birefringent material arranged in a plurality of concentric rings, and wherein the birefringent material of each of the concentric rings is configured such that the polarisation directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings; wherein: 
the polarisation directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings; and the birefringent device comprises a 
However, Murata teaches in Fig. 11 of an analogous birefringent device (Fig. 11- depolarizing element 8) that comprises birefringent material arranged in a plurality of concentric rings, and wherein the birefringent material of each of the concentric rings is configured (Fig. 11; [0010]- the depolarization element has a birefringent layer that also has a birefringent material) such that the polarisation directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings; (see [0080]- regions 31 and 32 of the depolarizing element 8… are linearly polarized lights which are orthogonal to each other as indicated by arrows 34 and 35 in the figure) wherein: 
the polarisation directions of the ordinary ray and the extraordinary ray differ by 90o for the at least two of the plurality of concentric rings (see [0080]- regions 31 and 32 of the depolarizing element 8… are linearly polarized lights which are orthogonal to each other as indicated by arrows 34 and 35 in the figure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Galstian to include the birefringent device as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata),  and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Additionally, Murata teaches in Fig. 15 wherein the birefringent device (Fig. 15- depolarizing element 8) comprises a central circular portion which is concentric with each of the concentric rings (Fig. 15 – region 41) and which has a diameter such that the central circular portion is within an inner diameter of each of the concentric rings(Fig. 15; [0092]- the depolarizing element 8 has regions concentrically divided into regions 41 to 45), wherein the birefringent material of the central circular portion is configured such that the polarisation directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the directions of the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings (Fig. 15- see [0092]- e directions of the linearly polarized light in the adjacent regions are different by approximately 60 degrees from each other).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian, as modified by Murata to include the birefringent device comprises a central circular portion as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Regarding claim 14, modified Galstian teaches a birefringent device according to claim 10, but modified Galstian does not expressly teach wherein: 
an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured such that: 
light captured by a first endoscope with a larger diameter is masked by the central circular portion and the plurality of concentric rings; and 
light captured by a second endoscope with a smaller diameter is masked by the central circular portion only.
However, in the same field of endeavor, Murata teaches in Fig. 15 of an analogous birefringent device (Fig. 15- depolarizing element 8) including an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion (Fig. 15 – region 41; [0092] - the depolarizing element 8 has regions concentrically divided into regions 41 to 45). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device comprises a central circular portion within a diameter of the central circular portion as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Additionally,  Okaniwa teaches of an analogous endoscopic device including light captured by a first endoscope with a larger diameter (Fig. 14C) and light captured by a second endoscope with a smaller diameter (Fig. 14A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian, as modified by Murata, to include a first and second endoscope with different diameters, as taught by Okaniwa, so that light captured by a first endoscope with a larger diameter is masked by the central circular portion and light captured by a second endoscope with a smaller diameter is masked by the central circular portion only. It would have been advantageous to make the combination in order to use the medical endoscope for various body shapes, presence or absence of adhesion, and the like of patients ([0006] of Okinawa). Furthermore, changes in size involves only routine skill in the art (See MPEP 2144.04 (IV) (A)).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”) in view of WO 2007105767 A1to Murata et al. (hereinafter "Murata") in further view of JPH0915535 to Nishioka et al. (hereinafter “Nishioka”, all citations from the translation provided”).
Regarding claim 4, modified Galstian teaches the claimed invention as discussed above concerning claim 3, but modified Galstian does not expressly teach wherein the polarisation directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings.
However, Murata teaches in Fig. 11 of an analogous birefringent device (Fig. 11- depolarizing element 8) wherein the birefringent device comprises birefringent material arranged (Fig. 11; [0010]- the depolarization element has a birefringent layer that also has a birefringent material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device comprising a plurality of concentric rings as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Additionally, Nishioka teaches in Fig. 30 of an analogous birefringenet device wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of rings (Fig. 30- see [Page 10] - the optical axis angle of elevation of the quartz plate 83 is 45 °, the optical axis azimuth is -90 °).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishioka that teach birefringenet device wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of rings into the teachings of modified Gaslstian, as modified by Murata, that teach a central circular portion within an inner diameter of the concentric rings. It would have been advantageous to make the combination in order to function as a strong optical element having wavelength dependency (Page 12 of Nishioka).
 Regarding claim 13, modified Galstian teaches of a birefringent device according to claim 12, but modified Galstian does not expressly teach wherein the polarisation directions of the ordinary ray and the extraordinary ray for the central circular portion differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings.
However, Murata teaches in Fig. 11 of an analogous birefringent device (Fig. 11- depolarizing element 8) wherein the birefringent device comprises birefringent material arranged in a plurality of concentric rings (Fig. 11; [0010]- the depolarization element has a birefringent layer that also has a birefringent material).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device comprising a plurality of concentric rings as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Additionally, Nishioka teaches in Fig. 30 of an analogous birefringenet device wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of rings (Fig. 30- see [Page 10] - the optical axis angle of elevation of the quartz plate 83 is 45 °, the optical axis azimuth is -90 °)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Nishioka that teach birefringenet device wherein the polarisation directions of the ordinary ray and the extraordinary ray differ by 45o to the polarisation directions of the ordinary ray and the extraordinary ray for each of the plurality of rings into the teachings of modified Gaslstian, as modified by Murata, that teach a central circular portion within an inner diameter of the concentric rings. It would have been advantageous to make the combination in order to function as a strong optical element having wavelength dependency (Page 12 of Nishioka).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”) in view of WO 2007105767 A1to Murata et al. (hereinafter "Murata") in further view of U.S. Publication No. 2014/0039259 to Okaniwa.
Regarding claim 5, modified Galstian teaches the claimed invention as discussed above concerning claim 3, but modified Galstian does not expressly teach wherein: 
an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured such that: 
light captured by a first endoscope with a larger diameter is masked by the central circular portion and the plurality of concentric rings; and 
light captured by a second endoscope with a smaller diameter is masked by the central circular portion only.
However, in the same field of endeavor, Murata teaches in Fig. 15 of an analogous birefringent device (Fig. 15- depolarizing element 8) including an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion (Fig. 15 – region 41; [0092] - the depolarizing element 8 has regions concentrically divided into regions 41 to 45). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device comprises a central circular portion within a diameter of the central circular portion as seen in the teachings above of Murata.  It would have been advantageous to make the combination in order to appropriately setting the amount of light transmitted through each region ([0084] of Murata), to improve crosstalk ([0091] of Murata), and so that the light beam passing through the birefringent device is superimposed with polarized light having different polarization states of the light beam ([0080] of Murata).
Additionally,  Okaniwa teaches of an analogous endoscopic device including light captured by a first endoscope with a larger diameter (Fig. 14C) and light captured by a second endoscope with a smaller diameter (Fig. 14A).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian, as modified by Murata, to include a first and second endoscope with different diameters, as taught by Okaniwa, so that light captured by a first endoscope with a larger diameter is masked by the central circular portion and light captured by a second endoscope with a smaller diameter is masked by the central circular portion only. It would have been advantageous to make the combination in order to use the medical endoscope for various body shapes, presence or absence of adhesion, and the like of patients ([0006] of Okinawa). Furthermore, changes in size involves only routine skill in the art (See MPEP 2144.04 (IV) (A)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”) in view of WO 2007105767 A1to Murata et al. (hereinafter "Murata") in further view of U.S. Publication No.  2014/0313498 to Saenger et al. (hereinafter “Saenger”).
Regarding claim 7, modified Galstian teaches the claimed invention as discussed above concerning claim 1, but modified Galstian does not expressly teach wherein the birefringent device is positioned at a pupil plane of the lens arrangement.
However, in the same field of endeavor, Saenger teaches of an analogous device wherein the birefringent device is positioned at a pupil plane of the lens arrangement ([0007] - it is known to arrange corresponding polarization-influencing elements or arrangements based on the use of linear or circular birefringence in a pupil plane of the illumination device or of the projection lens or in the vicinity thereof).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the birefringent device is positioned at a pupil plane of the lens arrangement, as seen in the teachings above of Saenger. It would have been advantageous to make the combination in order to set specific polarization distributions in the pupil plane for the purpose of optimizing the imaging contrast ([0006] of Saenger).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0132698 to Galstian et al. (hereinafter “Galstian”) in view of WO 2007105767 A1to Murata et al. (hereinafter "Murata") in further view of JP2008033060A to Miyauchi (all citations from the translation provided) and US 20040105025 A1 to Scherling.
Regarding claim 8, modified Galstian teaches the claimed invention as discussed above concerning claim 1, but modified Galstian does not expressly each wherein the image processor is operable to apply processing to the captured image so as to remove blur from the captured image, the blur being constant over a predetermined object distance range in the captured image in accordance with one or more characteristics of the birefringent device.
However, in the same field of endeavor, Miyauchi teaches of an imaging device wherein the image processor (Fig. 1- image processing device 160) is operable to apply processing to the captured image so as to remove blur from the captured image, the blur being constant over a predetermined object distance range ([0036- the blurred image is restored to an in-focus image;[0037]- The blur restoration filter processing unit 164 .. has a blur restoration filter group calculated from a PSF (point spread function)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the teachings of Miyauchi that teach the image processor is operable to apply processing to the captured image so as to remove blur from the captured image, the blur being constant over a predetermined object distance range in the captured image. It would have been advantageous to make the combination in order to simplify the optical system and reduce the cost without requiring expensive blur restoration processing hardware ([0012] of Miyauchi).
Additionally, in the same field of endeavor, Scherling teaches of an imaging device including removing blur in accordance with one or more characteristics of the birefringent device ([0102] - in accordance with one or more characteristics of the birefringent device).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian, as modified by ([0037] of Scherling).
Regarding claim 9, modified Galstian teaches the claimed invention as discussed above concerning claim 8, but modified Galstian does not expressly teach wherein the blur is defined by an in-focus point spread function and the processing comprises applying an inverse of the in-focus point spread function to the captured image.
However, Miyauchi teaches of an imaging device wherein the image processor (Fig. 1- image processing device 160)  wherein the blur is defined by an in-focus point spread function ([0036- the blurred image is restored to an in-focus image;[0037]- The blur restoration filter processing unit 164 .. has a blur restoration filter group calculated from a PSF (point spread function)).and the processing comprises applying an inverse of the in-focus point spread function to the captured image (]0050]- a blur restoration filter created by the inverse method using the PSF).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Galstian to include the teachings of Miyauchi that teach wherein the blur is defined by an in-focus point spread function and the processing comprises applying an inverse of the in-focus point spread function to the captured image. It would have been advantageous to make the combination in order to simplify the optical system and reduce the cost without requiring expensive blur restoration processing hardware ([0012] of Miyauchi).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0281081 to Atif et al. (hereinafter, “Atiff”) in view of U.S. Publication No. 2018/0024347 to Kiedrowski and JPH11183809A to Takasugi.
Regarding claim 15, Atif discloses a method of capturing an image of a scene ([0028]- The imaging system 400 may be part of… a camera for diagnostics or surgical methods), the method comprising: 
	capturing an image of the scene using an image sensor (Fig. 2E- imaging sensor unit 140; [0034]- The imaging sensor unit 140 may capture one, two, three of more non-colour-corrected second images), the image of the scene being formed at the image sensor by a lens arrangement using light from the scene captured  by an endoscope (Fig. 2E- lens unit 120; claim 20 & 21-The electronic device of claim 20, wherein the electronic device is one selected from a group containing…a digital microscope…a surgical system), wherein a birefringent device is positioned along an optical path between the endoscope and the image sensor (Fig. 2E- birefringent element 153 &  imaging sensor unit 140; claim 20 & 21-The electronic device of claim 20, wherein the electronic device is one selected from a group containing…a digital microscope…a surgical system ), wherein the birefringent device includes 
	birefringent material arranged in a plurality of concentric rings (Fig. 2F- zones 153 a , 153 b , 153 c), and wherein the birefringent material of each of the concentric rings is configured such that the polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travels through the birefringent material are different for at least two of the plurality of concentric rings ([0053]- wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other), and 
(Fig. 2F- zone 153 a), wherein a birefringent material of the central circular portion is configured such that the polarization directions of the ordinary ray and the extraordinary ray for the central circular portion are different to the polarization directions of the ordinary ray and the extraordinary ray for each of the plurality of concentric rings ([0053]- wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other), but Atif does not expressly teach wherein an inner diameter and outer diameter of each of the plurality of concentric rings and a diameter of the central circular portion are configured such that: 
	on condition that the endoscope is a first endoscope with a larger diameter, capturing the image includes masking light incident on the image sensor through the central circular portion and the plurality of concentric rings; and 
	on condition that the endoscope is a second endoscope with a smaller diameter, capturing the image includes masking light incident on the image sensor only through the central circular portion; and processing the captured image to generate an output image.
However, Kiedrowski teaches of an analogous endoscopic device including a birefringent device wherein the birefringent device (Fig. 2- moire filter 10) includes birefringent material arranged in a plurality of concentric rings and a central circular portion which is concentric with each of the plurality of concentric rings ([0025] - The moire filter 10 consists of a plurality of layers, e.g. three layers, of which two layers 10a and 10b are illustrated in FIG. 2. These consist, for example, of birefringent quartz) wherein an inner diameter and outer diameter of each of the 
	on condition that the endoscope is a first endoscope with a larger diameter, capturing the image includes masking light incident through the central circular portion and the plurality of concentric rings (Fig. 1- shaft tube 7 & moire filter 10; The examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A see (MPEP 2111.04(II)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Atif to include the larger diameter endoscope of Kiedrowski. It would have been advantageous to make the combination so that a sharp image can be observed ([0029])
 Additionally, Takasugi teaches of an analogous endoscopic device wherein on condition that the endoscope is a first endoscope with a larger diameter (Fig. 9- endoscope body 1), capturing the image includes masking light incident on the image sensor through the central circular portion (Fig. 9- image sensor 203; [0028] - an optical low-pass filter composed of a birefringent plate … is usually arranged immediately before the image pickup element 203; The examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A see (MPEP 2111.04(II)).).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Atif, as modified by Kiedrowski, to include capturing the image includes masking light incident on the image sensor through the central circular portion, as taught by Takasugi. It would have been advantageous to make the combination in order to clearly observe & obtain the image of a subject ([0028] of Takasgui).
The modified device of Atif, as modified by Kiedrowski and Takasugi will hereinafter be referred to as modified Atif.
Regarding claim 16, modified Atif teaches the method according to claim 15, and Atif further discloses a non-transitory recording medium storing a computer program for controlling a computer to perform a method according to claim 15 ([0063]- In each of the above embodiments, all elements of the image processing unit 200 may be embodied by hardware only, for example as integrated circuits, FPGAs (field programmable gate arrays), ASICs (application specific integrated circuits), by software only, which may be implemented, for example in a computer program or a microcontroller memory, or by a combination of hardware and software elements).
Regarding claim 17, Atif discloses an imaging device for use with an endoscope (Fig. 1A- imaging unit 100; [0028]- The imaging system 400 may be part of… a camera for diagnostics or surgical methods), the imaging device comprising: 
	a lens arrangement operable to receive light from a scene captured by the endoscope and to form an image of the scene using the received light (Fig. 2E- lens unit 120; claim 20 & 21-The electronic device of claim 20, wherein the electronic device is one selected from a group containing…a digital microscope…a surgical system); 
(Fig. 2E- imaging sensor unit 140; [0034]- The imaging sensor unit 140 may capture one, two, three of more non-colour-corrected second images); 
	a birefringent device positioned along an optical path between the endoscope and the image sensor (Fig. 2E- birefringent element 153 & imaging sensor unit 140; claim 20 & 21-The electronic device of claim 20, wherein the electronic device is one selected from a group containing…a digital microscope…a surgical system), wherein the birefringent device includes: 
	a birefringent material arranged in a plurality of concentric rings (Fig. 2F- zones 153 a , 153 b , 153 c), and wherein the birefringent material of each of the plurality of concentric rings is configured such that polarization directions of an ordinary ray and an extraordinary ray of light from the scene which travel through the birefringent material are different for at least two of the plurality of concentric rings([0053]- wherein in at least two of the zones 153 a , 153 b , 153 c the orientations of the uniaxial axes differ from each other), wherein the plurality of concentric rings includes a first ring (Fig. 2F- zone 153 c) and a second ring (Fig. 2F- zone 153 b) and a first width of the first ring is greater than a second width of the second ring (Fig. 2F- birefringent element 153).
Regarding claim 18, modified Atif teaches the claimed invention as discussed above concerning claim 17, and Atif further discloses wherein a width and thickness of the birefringent material of the first ring  (Fig. 2F- zone 153 c) and the second ring (Fig. 2F- zone 153 b) are set in accordance with the desired depth of field extension, the optical properties of the imaging device ([0052]- The birefringent element 153 is designed to modify the first modulation transfer function assigned to the first image to extend depth of field of the first image)
Regarding claim 19, modified Atif teaches the claimed invention as discussed above concerning claim 17, and Atif further discloses wherein the plurality of concentric rings further includes a third ring (Fig. 2F- zones 153 a), and a first difference in radius between the first ring and the second ring is different than a second difference in radius between the second ring and the third ring (Fig. 2F- zones 153 a , 153 b , 153 c).
Regarding claim 20, modified Atif teaches the claimed invention as discussed above concerning claim 19, and Atif further discloses wherein the first difference is less than the second difference ((Fig. 2F- zones 153 a , 153 b , 153 c; [0053]- The zones 153 a , 153 b , 153 c may assume different geometrical shapes).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795